    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 1 of 8 PageID #:1627



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EBONY TATE, et. al.,

                          Plaintiffs,
                                                       No. 18 C 7439
                v.
                                                       Magistrate Judge Jeffrey T. Gilbert
THE CITY OF CHICAGO, et. al.,

                          Defendants.



                          MEMORANDUM OPINION AND ORDER

       This case comes before the Court on CBS Broadcasting Inc.’s (“CBS”) Motion to Quash

Defendants’ Subpoenas Duces Tecum [ECF No. 158]. For the reasons discussed below, CBS’s

Motion is granted in part and denied in part. The Motion is granted to the extent CBS need not

produce any documents described in the first and third categories of Defendant Officers’ February

12, 2020 subpoenas, namely, any notes or documents concerning interviews with Plaintiffs or any

communications, correspondence, text messages or other messages between individuals at CBS,

Plaintiffs, or Plaintiffs’ attorneys. The Motion is denied to the extent CBS is ordered to produce any

and all video or audio recordings containing Plaintiffs’ statements regarding the search of their

residence on August 9, 2018, and the events that followed.

                                         BACKGROUND

       On August 9, 2018, officers from the Chicago Police Department executed a search warrant

at Plaintiffs’ basement apartment in search of an individual who was identified by a confidential

informant as being a convicted felon in possession of a semi-automatic handgun. [ECF Nos. 70, 72]

at ¶ 31. As the officers executed the search warrant at the home, Plaintiffs allege that the officers
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 2 of 8 PageID #:1628



repeatedly pointed machine guns or assault rifles at Plaintiffs, four of whom are minor children.

[ECF No. 70] at ¶ 2. According to Plaintiffs, the family was made to sit outside of the home for over

an hour, exposed to the elements, while the search was conducted. [ECF No. 70] at ¶ 3. Cynthia

Eason, one of the Plaintiffs and the grandmother of the minor children who were present, was

allegedly forced to sit outside in nothing more than a t-shirt and underwear during that time. [ECF

No. 70] at ¶¶ 4-6. As a result of the search, Plaintiffs allege they suffered severe, long-lasting

emotional and psychological harm. [ECF No. 70] at ¶¶ 11-12. Plaintiffs subsequently filed suit under

42 U.S.C. § 1983 for unlawful search, false arrest, and false imprisonment. Plaintiffs further brought

causes of action arising under state law for assault, false arrest, false imprisonment, and intentional

or negligent infliction of emotional distress. Plaintiffs’ complaint also includes a custom, policy, or

practice claim under Monell v. Department of Social Services of the City of New York, 436 U.S. 658

(1978).

      In July 2018, CBS began investigating and producing news reports about allegations being

made by numerous Chicago-area families, including Plaintiffs, that the Chicago Police Department

had improperly searched their homes. [ECF No. 158-2] at ¶ 3. CBS broadcast its first news report

touching on the incident at Plaintiffs’ home in November 2018 and subsequently broadcast at least

two additional news reports concerning the search of Plaintiffs’ home or discussing Plaintiffs

themselves. [ECF No. 158-2] at ¶ 5. CBS further produced and broadcast a 28-minute documentary

about the Chicago-area families who were allegedly the subject of improper searches by the Chicago

Police Department, including Plaintiffs. [ECF No. 158-2] at ¶ 7.

      On February 12, 2020, Defendant Officers issued subpoenas to non-party CBS seeking the

following three categories of information regarding the allegations in this case:

      “1. From August 9, 2018 to the present, any and all notes or other documents of interviews
          and statements made by:
             A. Ebony Tate

                                                  2
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 3 of 8 PageID #:1629



                 B.   E’Monie Booth
                 C.   La’Niya Booth
                 D.   Legend Booth
                 E.   LaKai’ya Booth
                 F.   Cynthia Eason

          2. From August 9, 2018 to the present, any and all video/audio ‘outtake’ recordings, or any
             video/audio not publicly disseminated containing statements of:
                 A. Ebony Tate
                 B. E’Monie Booth
                 C. La’Niya Booth
                 D. Legend Booth
                 E. LaKai’ya Booth
                 F. Cynthia Eason

          3. From August 9, 2018 to the present, any and all communications, correspondence, text
             messages or other messages between Dave Savini, or any other CBS employee, and any
             of the above listed individuals named in Requests 1 and 2, and/or their respective
             attorneys.” [ECF No. 158-1] at 5.

          CBS now asks this Court to quash the above-referenced subpoenas on two grounds. First,

CBS argues that the subpoenas require disclosure of reporting materials otherwise shielded by the

Illinois “reporter’s privilege” and the Court therefore should quash the subpoenas under Rule

45(d)(3)(A)(iii). Second, CBS argues that compliance with the subpoenas would impose an undue

burden on them under Rule 45(d)(3)(A)(iv) because of their status as a non-party media organization

and the potential volume of material responsive to the above requests.

                                             DISCUSSION

          Although CBS invokes both the letter and spirit of the Illinois reporter’s privilege in support

of its Motion, neither shield the materials sought in this federal question case. The Seventh Circuit

has clearly established that state-law privileges – specifically, Illinois’ statutory version of the

reporter’s privilege, 735 ILCS 5/8–901 – are not “legally applicable” in federal question cases such

as this. McKevitt v. Pallasch, 339 F.3d 530, 533 (7th Cir. 2003) (enforcing subpoena against third-

party journalists) (citing FED.R.EVID. 501; Patterson v. Caterpillar, Inc., 70 F.3d 503, 506 (7th Cir.

1995)).

                                                     3
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 4 of 8 PageID #:1630



       Building upon its holding in McKevitt, the Seventh Circuit struck the death knoll for any

federal question application of the Illinois reporter’s privilege in United States Dept. of Educ. v.

National Collegiate Athletic Ass’n., 481 F.3d 936, 938 (7th Cir. 2007) when it rejected the NCAA’s

assertion of an investigatory privilege, stating: “There isn’t even a reporter’s privilege in federal

cases.” (citing Branzburg v. Hayes, 408 U.S. 665 (1972); University of Pennsylvania v. EEOC, 493

U.S. 182, 201 (1990); McKevitt, 339 F.3d 530). Other courts in this circuit are in accord. Mosely v.

City of Chicago, 252 F.R.D. 421, 424 (N.D. Ill. 2008) (the Illinois reporter’s privilege is inapplicable

in federal question cases); Thayer v. Chiczewski, 257 F.R.D. 466, 469 (N.D. Ill. 2009).

       The Court therefore can find no basis, in law or in “equity,” for recognizing a reporter’s

privilege in these proceedings. Yet even were such a privilege cognizable, CBS may have waived

any privilege it could have asserted by not complying with Rule 45 of the Federal Rules of Civil

Procedure. FED.R.CIV.P. 45(d)(3)(A)(iii) (“On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that…requires disclosure of privileged or

other protected matter, if no exception or waiver applies.”) (emphasis added). Just as a party

asserting privilege in the face of a discovery request must compile a privilege log under Rule

26(b)(5), Rule 45(e)(2)(A)(ii) requires a non-party withholding subpoenaed information under a

claim of privilege to “describe the nature of the withheld documents, communications, or tangible

things in a manner that, without revealing information itself privileged or protected, will enable the

parties to assess the claim.” CBS not only did not serve a privilege log in compliance with Rule

45(e)(2)(A)(ii), but it is further silent in both its Motion [ECF No. 158] and Reply [ECF No. 180] as

to any excuse for its noncompliance. Although CBS may have agreed with Defendant Officers that

it did not need to serve a privilege log with its objections to the subpoenas, it has not said so. But

neither have Defendant Officers argued waiver in response to CBS asserting the reporter’s privilege

now. The Court raises the issue only because it is relevant to any analysis under Rule 45. Ultimately,

                                                   4
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 5 of 8 PageID #:1631



this Court’s substantive ruling that the reporter’s privilege does not apply here is not based on any

waiver of that privilege.

          The issue before the Court, then, rests squarely on a determination under Federal Rules of

Civil Procedure 26 and 45. Rule 45 empowers a party to issue a subpoena directing a non-party to

produce documents or other items in that person’s possession, FED.R.CIV.P. 45(a)(1)(A)(iii), yet this

power is not unlimited. “A party or attorney responsible for issuing and serving a subpoena must

take reasonable steps to avoid imposing undue burden or expense on a person subject to the

subpoena,” FED.R.CIV.P. 45(d)(1), and courts “must quash or modify a subpoena that…subjects a

person to undue burden.” FED.R.CIV.P. 45(d)(3)(A)(iv). Courts should further ensure that a third-

party subpoena “directed to the media, like any other subpoena duces tecum, is reasonable in the

circumstances, which is the general criterion for judicial review of subpoenas.” McKevitt, 339 F.3d

at 533.

          Whether a subpoena is “reasonable in the circumstances” or imposes an “undue burden” is a

case-specific inquiry: there is “no formula for determining reasonableness.” United States v. Banks,

540 U.S. 31, 36 (2003). Nor is any “category of information or class of witness [] immune from

subpoena.” Mosely, 252 F.R.D. at 427. Rather, whether to quash a subpoena rests squarely within

the court’s discretion, Griffin v. Foley, 542 F.3d 209, 223 (7th Cir. 2008), with due consideration to

the following factors: “(1) the likelihood that compliance will result in production of the information,

(2) whether the discovery is unreasonably cumulative or duplicative, (3) whether the information

sought is readily obtainable from another, more convenient, less burdensome (but equally reliable)

source, and (4) whether the burden of the proposed discovery outweighs its likely benefit.” Taylor

v. City of Chicago, 2015 WL 6561437, at *3 (N.D. Ill. 2015) (citing Mosely, 252 F.R.D. at 427); see

also, Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923, 927 (7th Cir. 2004).



                                                   5
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 6 of 8 PageID #:1632



       The Court takes each of the three categories of information sought by Defendant Officers in

turn, starting with the only subpoena request with which the Court ultimately believes CBS must

comply: Defendant Officers’ request for any and all video or audio outtake recordings, or any video

or audio not publicly disseminated containing Plaintiffs’ statements. When the Court balances the

burden of compliance against the benefits of the requested production of these video or audio clips,

Northwestern Memorial Hospital, 362 F.3d at 927, any recorded statement made by Plaintiffs about

the subject matter that is at the very heart of this litigation is clearly relevant to the claims and

defenses in this case and proportionate to the needs of the case. It is further likely, if not definite,

that CBS’s compliance with the above subpoena request will result in production of the information

sought. Whatever the ultimate probative value of the additional video and audio sought, both CBS

and Defendant Officers agree that CBS is, in fact, in possession of unedited footage of interviews

with Plaintiffs. [ECF No. 170] at 10; [ECF No. 180] at 10. So, too, is CBS the only source from

which such information could readily be obtained. Although the Court recognizes there will be some

burden on CBS to compile the video and audio files requested, the likely benefit significantly

outweighs this burden. Plaintiffs’ statements, captured verbatim in audio and video form currently

in CBS’s exclusive possession, are not only substantively relevant to the claims and defenses in this

case, but highly relevant to possible damage calculations and credibility determinations at trial.

       By bringing this lawsuit, Plaintiffs have put their own statements to third parties at issue

where they otherwise may not have been, insofar as they bear directly on the subject matter at the

core of this litigation. Nor can Plaintiffs or CBS reasonably be said to have a heightened privacy

interest or concern about a potential chilling effect on truthful interviews given to the news media

as a whole if Defendant Officers’ subpoenas are enforced here, and that also bears on the Court’s

analysis. Ordering that CBS produce the above audio and video clips involving Plaintiffs is

consistent with both Plaintiffs’ and CBS’s expectation at the time the interviews were given that the

                                                   6
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 7 of 8 PageID #:1633



content of those interviews, in whatever form, would be made available for public consumption. See,

e.g., Mosley, 252 F.R.D. at 431 (“…it is illogical to argue the future non-confidential interviewees

will be deterred from cooperating with [a reporter] because she might have to reveal in the future

something she had the absolute right to reveal in the first place.”).

       The Court disagrees with CBS that a decision about whether this material should be produced

should be deferred until fact discovery is complete or it is clear this case will not settle. Defendant

Officers need the video or audio recordings containing Plaintiffs’ statements during discovery and

not just before any trial. Indeed, both Defendant Officers and Plaintiffs have asked the Court to defer

Defendant Officers’ filing of a response to Plaintiffs’ motion for a protective order concerning the

depositions of the minor Plaintiffs until fourteen days after the Court decides CBS’s Motion to

Quash, and the Court granted that motion. [ECF Nos. 190, 193]. CBS’s Motion to Quash needs to

be decided now precisely so this case can move forward through fact discovery and depositions.

       As for the request that CBS produce any and all notes or other documents of interviews and

statements made by Plaintiffs, the Court finds this subpoena is unreasonably cumulative and unduly

burdensome as framed. Although court-ordered compliance with the above request would likely

result in production of some responsive notes or documents, that information is almost certain to be

cumulative of the video or audio recordings that ultimately memorialize those interviews, which the

Court has ordered CBS to produce. The video and audio recordings are also likely to be the best

evidence of Plaintiffs’ statements to CBS, as contrasted with the personal notes of a reporter who

would assuredly need to be deposed (and CBS undoubtedly would object to such a deposition) in

order to decipher the notes and render them in any way useful for trial. See, e.g., Patterson v. Burge,

2005 WL 43240, at *4 (N.D. Ill. 2005). The particular burdens demonstrated by CBS in this case –

namely, the hours that would be required to compile any responsive notes or documents from any

reporter or employee involved in Plaintiffs’ interviews over the past eighteen months of news

                                                   7
    Case: 1:18-cv-07439 Document #: 195 Filed: 08/03/20 Page 8 of 8 PageID #:1634



production on the Chicago-area searches – outweigh any minimal benefit to either side in this case

from production of those materials or the relevance of those materials to the claims and defenses

raised.

          Finally, the Court declines to order production of any communications, correspondence, text

messages or other messages between individuals at CBS, Plaintiffs, or Plaintiffs’ attorneys for many

of the same reasons discussed above. Not only have Defendant Officers failed to show that the likely

benefit of this material outweighs the significant burden compliance would impose on CBS under

Rule 45, but the information sought is readily available from Plaintiffs themselves. Plaintiffs are a

more convenient, less burdensome, and equally reliable source of the information Defendant

Officers’ seek, particularly given Plaintiffs’ status as parties to the litigation and CBS’s own status

as a non-party media organization.

          For all of these reasons, CBS is ordered to comply with Defendant Officers’ February 12,

2020 subpoenas to the extent it must produce any and all video or audio recordings containing

Plaintiffs’ statements regarding the search of their residence on August 9, 2018 and the events that

followed. The Court hereby quashes the subpoenas with respect to the requests for any notes or

documents concerning interviews with Plaintiffs and any communications, correspondence, text

messages or other messages between individuals at CBS, Plaintiffs, or Plaintiffs’ attorneys.

          It is so ordered.




                                               __________________________
                                               Jeffrey T. Gilbert
                                               United States Magistrate Judge

Dated: August 3, 2020



                                                   8
